Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered January 30, 2001, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. This Court has repeatedly rejected defendant’s argument that the radio transmissions from the undercover officer, relating that a *283“positive buy” involving two described individuals had transpired, were insufficient to establish probable cause to arrest defendant because they did not spell out defendant’s role in the drug transaction (see e.g. People v Daniels, 303 AD2d 209 [2003]; People v Johnson, 278 AD2d 68 [2000]; People v Muniz, 276 AD2d 346 [2000], lv denied 96 NY2d 762 [2001]). Concur — Buckley, P.J., Andrias, Sullivan, Lerner and Friedman, JJ.